Opinion op the Court by
Judge Williams :
This indictment alleges that appellant kept a tippling house for more than three months in Pendleton county without having a license therefor.
Appellant attempted to justify under a tavern license granted to keep a tavern at Falmouth, and the proof indicated that the tavern was just outside the town boundary.
If the tavern was within the town, then the license was no protection, because no special authority therein was given to sell ardent spirits as was required by the act of January 23, 1867, applicable to Falmouth. If the tavern was without the town, then there was no license shown to keep a tavern. So the judgment was right in either event, and is therefore affirmed.